Case 3:19-cv-19145-BRM-TJB Document 85 Filed 09/29/20 Page 1 of 2 PageID: 1033




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 DAVID M. GRECO,

                       Plaintiff,                      Case No. 3:19-cv-19145 (BRM) (TJB)

                       v.
                                                                     ORDER
 GUBIR S. GREWAL, et al.,

                       Defendants.


       THIS MATTER is opened to the Court by Plaintiff David M. Greco’s (“Plaintiff”) Second

Motion for Class Certification. (ECF No. 59.) Defendants New Jersey Attorney General

Gubir S. Grewal, Jared M. Maples, and the New Jersey Office of Homeland Security and

Preparedness (collectively, the “State Defendants”), and the Camden County Prosecutor’s Office,

Jill S. Mayer, and Nevan Soumails (collectively, the “County Defendants”) opposed the Motion.

(ECF No. 67.) Defendants Gloucester Township Police Department, Bernard John Dougherty,

Nicholas C. Aumendo, Donald B. Gansky, William Daniel Rapp, and Brian Anthony Turchi

(collectively, the “Township Defendants” and with State and County Defendants, “Defendants”)

filed letter correspondence joining and adopting the legal arguments advanced by the State and

County Defendants and providing limited briefing of their own. (ECF No. 68.) Plaintiff replied to

Defendants’ opposition briefs in a single filing. (ECF No. 70.)
Case 3:19-cv-19145-BRM-TJB Document 85 Filed 09/29/20 Page 2 of 2 PageID: 1034




       The Court has carefully considered the parties’ submissions and decides this matter without

oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth in the accompanying

Opinion and for good cause shown,

       IT IS on this 29th day of September 2020, ORDERED that Plaintiff’s Second Motion for

Class Certification (ECF No. 59) is DENIED.




                                                            s/ Brian R. Martinotti
                                                            HON. BRIAN R. MARTINOTTI
                                                            UNITED STATES DISTRICT JUDGE




                                                2
